            Case 2:18-cr-00322-PD Document 55 Filed 03/01/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :

       v.                                 : CRIMINAL NO. 18-322

GEORGE MATIN                              :


      GOVERNMENT’S RESPONSE TO DEFENDANT GEORGE MATIN’S
         SECOND MOTION FOR EXTENSION OF REPORT DATE


       At sentencing, this Court directed that defendant George Matin surrender on

January 8, 2021, at the designated institution, USP Lompoc, to serve his sentence. On

January 4, 2021, this Court continued defendant Matin’s reporting date to March 8, 2021,

noting concern about the defendant’s “highly dubious representations regarding his health

and the purported need to continue these proceedings.” Doc. 51. At the time, the

government supported this decision, arguing that a delay of self-surrender for a period of

60 days was appropriate to serve the interests of both the defendant and the Bureau of

Prisons (“BOP”).

       On February 16, 2021, defendant Matin moved this Court for a second

continuance of his reporting date, stating that he was scheduled for surgery in early

March 2021 for a kidney stone and exploratory surgery of his bladder, and that he was

hoping receive the COVID-19 vaccine within the next 30 days.

       The Court is well familiar with the facts of this case, summarized in various

filings, including the government’s statement filed on January 4, 2021. Doc. 50. While
          Case 2:18-cr-00322-PD Document 55 Filed 03/01/21 Page 2 of 4




the government appreciates that defendant Matin would prefer to seek treatment for his

kidney stone and receive exploratory surgery outside of prison, the government does not

believe that such a desire is an adequate reason to continue his reporting date. Defendant

Matin’s concerns regarding COVID-19, however, are another matter. The government

recognizes the difficulties and risks that this global health crisis has posed for defendants

and the BOP alike. For this reason, in early January 2021 the government supported the

defendant’s original motion for continuance to protect the health of the defendant, to

further BOP’s goal to limit the prison population to the extent possible in order to

promote social distancing of inmates and conserve BOP resources during this challenging

time, and to assure that defendant Matin will fully serve the full, appropriate sentence

imposed by the Court.

       Unfortunately, defendant Matin has not yet received a vaccine for COVID-19.

Now that approved and apparently efficacious vaccines are available, we believe that it is

prudent that the defendant delay self-surrender until 28 days after he receives the final

dose of an FDA-approved vaccine. The Court should require the defendant to make all

good faith efforts to obtain the vaccine, and to keep the Court apprised of those efforts, so

the Court can be assured that the defendant is not engaging in delay.




                                            -2-
          Case 2:18-cr-00322-PD Document 55 Filed 03/01/21 Page 3 of 4




       For these reasons, the government supports the defendant’s request for a delay in

the date of his self-surrender.

                                         Respectfully yours,

                                         JENNIFER ARBITTIER WILLIAMS
                                         Acting United States Attorney


                                         /s Robert A. Zauzmer
                                         ROBERT A. ZAUZMER
                                         Assistant United States Attorney
                                         Chief of Appeals


                                         /s Patrick J. Murray
                                         PATRICK J. MURRAY
                                         Assistant United States Attorney




                                          -3-
         Case 2:18-cr-00322-PD Document 55 Filed 03/01/21 Page 4 of 4




                            CERTIFICATE OF SERVICE

      I hereby certify that this pleading has been served on the Filing User identified

below through the Electronic Case Filing (ECF) system:


                    Ellen C. Brotman, Esq.

                           Counsel for George Matin


                                         /s Patrick J. Murray
                                         PATRICK J. MURRAY
                                         Assistant United States Attorney


Dated: March 1, 2021
